DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic member…fill a space” of claims 1, 11 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 19 now recite “the flexible member having a cross-section…to fill a space formed when the first element and the second element are positioned on the elongated element”. The specification does not recite that the flexible member fills the space.  Furthermore, none of the drawings show this feature either.  Figure 4, which has been blown up and annotated note the unfilled spaces, clearly shows that the O-ring does not fill the entirety of the space as clearly illustrated by the voids shown at the bottom two corners of the space in the Figure below. 

    PNG
    media_image1.png
    402
    467
    media_image1.png
    Greyscale

Thus, the new claim language requiring the flexible member to fill the space is not supported by the specification or drawings as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 19 recite “the flexible member having a cross-section selected to…fill a space”.  As written the metes and bounds of the claim are unclear.  It is unclear if Applicant intends the term “fill” to mean that the flexible member uses all the space or only uses most of the space.  Fill is defined as “cause to become full or almost full”. It is unclear which definition Applicant intended.  If Applicant intends the “almost full” definition, it is unclear how close to full the space must be to be considered “filled”. It is further noted that the specification does not use or define the word fill nor do the drawings show a full space since Fig. 4 shows small gaps.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebaugh U.S. 4,692,040.
	Re clm 1, Ebaugh discloses a locking spacer assembly (axial abutting ends of 20 and 22, Fig. 12) for mounting on an elongated member (shaft 14, Fig. 1), comprising: a first element (20) adapted to fit over the elongated member, the first element having a first end and a second end; a second element (22) adapted to fit over the elongated member, the second element having a beveled end (right end of 22 at 190 is beveled) so that an inner surface of the second element has a narrower length than a length of an outer surface thereof; and a flexible member (192 or 192 and 184; elastomeric seal of col. 6: lines 10-13) adapted to fit over the elongated member, the flexible member having a cross-section selected to be compressed and fill a space formed when the first element and second element are positioned on the elongated member with the first end of the first element positioned adjacent to the beveled end of the second element and the first element is pressed and held against the second element.
	Re clm 2, Ebaugh further discloses the first end of the first element is beveled so that an inner surface of the first element has a narrower length than a length of an outer surface thereof (left end of 20 is beveled at 188).
	Re clm 3, Ebaugh further discloses the elongated member has a circular cross-section (shaft is circular) with a predetermined diameter in an area where the locking spacer assembly is to be positioned (the shaft has a diameter at the area of 20 and 22).
	Re clm 4, Ebaugh further discloses the first element and the second element each has a cylindrical shape (at least inner bores of 20 and 22 are cylindrical) with an inner diameter adapted to fit onto the elongated member.
	Re clm 5, Ebaugh further discloses the first element comprises an annular upward extension adjacent to the beveled end thereof (portions of 20 and 22 that abut have an increased outer diameter where they abut due to “v” shape in outer diameter).
	Re clm 6, Ebaugh further discloses the second element comprises an annular upward extension adjacent to the beveled end thereof (portions of 20 and 22 that abut have an increased outer diameter where they abut due to “v” shape in outer diameter).
	Re clm 7, Ebaugh further discloses the annular upward extension of the first element has an outer edge (upper left corner of 20) adapted to meet an outer edge (upper right corner of 22) of the annular upward extension of the second element when the beveled end of the first element is pressed against the beveled end of the second element in order to set a width of locking spacer assembly.
Re clm 8, Ebaugh further disclose the annular upward extension (A and B, annotated Fig. below) of the first element is positioned inward from an outer edge (A is inward of bevel 188) of the beveled end of the first element and wherein the annular upward extension (C and D) of the second element extends laterally beyond an outer edge of the beveled end of the second element (C extends beyond bevel 190 toward the right). 

    PNG
    media_image2.png
    446
    500
    media_image2.png
    Greyscale

Re clm 9, Ebaugh further discloses the annular upward extension of the first element has an outer edge (upper left corner of B, annotated Fig. above) adapted to meet an outer edge (upper right corner of C) of the annular upward extension of the second element when the beveled end of the first element is pressed against the beveled end of the second element in order to set a width of locking spacer assembly.
Re clm 10, Ebaugh further discloses the flexible member is an O-ring formed from an elastomer compound (since 192 is annular, it is considered an “O-ring”; elastomeric seal of col. 6: lines 10-13). 
	Re clm 11, Ebaugh further discloses a locking spacer assembly (Fig. 12) for mounting on an elongated member (shaft 14, Fig. 1), comprising: a first element (20) adapted to fit over the elongated member, the first element having a first end (left end of 20) with a lower portion (with bevel 188) and an upper end portion (portion of 20 that contacts 22), a second element (22) adapted to fit over the elongated member, the second element having a first end with a lower beveled portion (including bevel 190) and an upper end portion (portion of 22 that contacts 20), the lower beveled portion of the second element formed so that an inner surface of the second element has a narrower length than a length of the second element at an outer lateral point of the lower beveled portion; and a flexible member (192; elastomeric seal of col. 6: lines 10-13) adapted to fit over the elongated member, the flexible member having a cross-section selected to be compressed and fill a space formed when the first element and second element are positioned on the elongated member with the first end of the first element positioned adjacent to the first end of the second element and the first element is pressed and held against the second element.
	Re clm 12, Ebaugh further discloses the lower portion (beveled portion of 20) of the first element is beveled so that an inner surface of the first element has a narrower length than a length of the first element at an outer lateral point of the lower portion.
	Re clm 13, Ebaugh further discloses the elongated member (shaft 14) has a circular cross-section with a predetermined diameter in an area where the locking spacer assembly is to be positioned (the shaft has a diameter at the area of 20 and 22).
	Re clm 14, Ebaugh further discloses the first element and the second element each has a cylindrical shape (at least inner bores of 20 and 22 are cylindrical) with an inner diameter adapted to fit onto the elongated member.
	Re clm 15¸ Ebaugh further discloses the upper end portion of the first end of the first element has an outer edge (top left corner of 20) adapted to meet an outer edge (top right corner of 22) of the upper end portion of the first end of the second element when the first end of the first element is pressed against the first end of the second element in order to set a width of locking spacer assembly.
	Re clm 16, Ebaugh further discloses the outer edge (upper left corner of B, annotated Fig. above) of the upper end portion of the first end of the first element is positioned inward (in the axial direction relative to the interface between 20 and 22) from the outer lateral point of the lower beveled portion of the first element (upper left corner of B is closer to interface between 20 and 22 than any part of beveled surface 188) and wherein the outer edge (upper right corner of C) of the upper end portion of the first end of the second element extends laterally beyond the outer lateral point of the lower beveled portion of the second element (upper right corner of C extends to the right past any portion of beveled surface 190).
	Re clm 17, Ebaugh further discloses the outer edge of the upper end portion of the first end of the first element is adapted to meet the outer edge of the upper end portion of the first end of the second element when the first end of the first element is pressed against the first end of the second element to set a width of the locking spacer assembly (upper left corner of B contacts upper right corner of C).
Re clm 18, Ebaugh further discloses the flexible member is an O-ring formed from an elastomer compound (since 192 is annular, it is considered an “O-ring”; elastomeric seal of col. 6: lines 10-13). 
	Re clm 19, Ebaugh further discloses a method of providing a locking spacer assembly on an elongated member (shaft 14, Fig. 1) between a first part (element to right of 24 and/or shoulder of shaft at 12) and a second part (element(s) to left of 26), comprising: installing a first element (20) over the elongated member and against the first part, the first element having a first end facing outward on the elongated member; installing a flexible member (192; elastomeric seal of col. 6: lines 10-13) over the elongated member and positioning the flexible member against the first end of the first element; installing a second element (22) over the elongated member, the second element having a beveled end (190, Fig. 12) so that an inner surface of the second element has a narrower length than a length of an outer surface thereof, the beveled end facing inward on the elongated member; pressing the second element linearly inward against the first element (shown in contact in Fig. 12) so that the flexible member is compressed to fill a space formed between the beveled end of the first element and the beveled end of the second element; and securely installing the second part on the elongated member against the second element. 
	Re clm 20, Ebaugh further discloses the first end of the first element is beveled (at 188, Fig. 12) so that an inner surface of the first element has a narrower length than a length of an outer surface thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh U.S. 4,692,040 in view of Messori U.S. 4,456,314.
Assuming the flexible member must fill the entire space and Ebaugh does not disclose compression of the flexible member:
Re clm 1, Ebaugh discloses a locking spacer assembly (axial abutting ends of 20 and 22, Fig. 12) for mounting on an elongated member (shaft 14, Fig. 1), comprising: a first element (20) adapted to fit over the elongated member, the first element having a first end and a second end; a second element (22) adapted to fit over the elongated member, the second element having a beveled end (right end of 22 at 190 is beveled) so that an inner surface of the second element has a narrower length than a length of an outer surface thereof; and a flexible member (192; elastomeric seal of col. 6: lines 10-13) adapted to fit over the elongated member, the flexible member having a cross-section and in a space formed when the first element and second element are positioned on the elongated member with the first end of the first element positioned adjacent to the beveled end of the second element and the first element is pressed and held against the second element.
Although it is well-known that seals such as the type disclosed in Fig. 10 of Ebaugh are compressed to form a tight seal, Ebaugh does not explicitly the flexible member to be compressed and fill a space.
Messori teaches a locking arrangement for a bearing comprising a flexible member (11) which is compressed (col. 2: lines 16-20) for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto (col 2: lines 16-20 and 24-26).
It would have been obvious to one of ordinary skill in the art substitute the seal of Ebaugh with the seal of Messori and provide an O-ring seal which is compressed and fills the space for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto.
	Re clm 2, Ebaugh further discloses the first end of the first element is beveled so that an inner surface of the first element has a narrower length than a length of an outer surface thereof (left end of 20 is beveled at 188).
	Re clm 3, Ebaugh further discloses the elongated member has a circular cross-section (shaft is circular) with a predetermined diameter in an area where the locking spacer assembly is to be positioned (the shaft has a diameter at the area of 20 and 22).
	Re clm 4, Ebaugh further discloses the first element and the second element each has a cylindrical shape (at least inner bores of 20 and 22 are cylindrical) with an inner diameter adapted to fit onto the elongated member.
	Re clm 5, Ebaugh further discloses the first element comprises an annular upward extension adjacent to the beveled end thereof (portions of 20 and 22 that abut have an increased outer diameter where they abut due to “v” shape in outer diameter).
	Re clm 6, Ebaugh further discloses the second element comprises an annular upward extension adjacent to the beveled end thereof (portions of 20 and 22 that abut have an increased outer diameter where they abut due to “v” shape in outer diameter).
	Re clm 7, Ebaugh further discloses the annular upward extension of the first element has an outer edge (upper left corner of 20) adapted to meet an outer edge (upper right corner of 22) of the annular upward extension of the second element when the beveled end of the first element is pressed against the beveled end of the second element in order to set a width of locking spacer assembly.
Re clm 8, Ebaugh further disclose the annular upward extension (A and B, annotated Fig. below) of the first element is positioned inward from an outer edge (A is inward of bevel 188) of the beveled end of the first element and wherein the annular upward extension (C and D) of the second element extends laterally beyond an outer edge of the beveled end of the second element (C extends beyond bevel 190 toward the right). 

    PNG
    media_image2.png
    446
    500
    media_image2.png
    Greyscale

Re clm 9, Ebaugh further discloses the annular upward extension of the first element has an outer edge (upper left corner of B, annotated Fig. above) adapted to meet an outer edge (upper right corner of C) of the annular upward extension of the second element when the beveled end of the first element is pressed against the beveled end of the second element in order to set a width of locking spacer assembly.
Re clm 10, the improvement of Messori further discloses the flexible member is an O-ring (col. 2: line 8) formed from an elastomer compound (col. 2: line 9).
Re clm 11, Ebaugh further discloses a locking spacer assembly (Fig. 12) for mounting on an elongated member (shaft 14, Fig. 1), comprising: a first element (20) adapted to fit over the elongated member, the first element having a first end (left end of 20) with a lower portion (with bevel 188) and an upper end portion (portion of 20 that contacts 22), a second element (22) adapted to fit over the elongated member, the second element having a first end with a lower beveled portion (including bevel 190) and an upper end portion (portion of 22 that contacts 20), the lower beveled portion of the second element formed so that an inner surface of the second element has a narrower length than a length of the second element at an outer lateral point of the lower beveled portion; and a flexible member (192; elastomeric seal of col. 6: lines 10-13) adapted to fit over the elongated member, the flexible member having a cross-section and in a space formed when the first element and second element are positioned on the elongated member with the first end of the first element positioned adjacent to the first end of the second element and the first element is pressed and held against the second element.
Although it is well-known that seals such as the type disclosed in Fig. 10 of Ebaugh are compressed to form a tight seal, Ebaugh does not explicitly the flexible member to be compressed and fill a space.
Messori teaches a locking arrangement for a bearing comprising a flexible member (11) which is compressed (col. 2: lines 16-20) for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto (col 2: lines 16-20 and 24-26).
It would have been obvious to one of ordinary skill in the art substitute the seal of Ebaugh with the seal of Messori and provide an O-ring seal which is compressed and fills the space for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto.
Re clm 12, Ebaugh further discloses the lower portion (beveled portion of 20) of the first element is beveled so that an inner surface of the first element has a narrower length than a length of the first element at an outer lateral point of the lower portion.
	Re clm 13, Ebaugh further discloses the elongated member (shaft 14) has a circular cross-section with a predetermined diameter in an area where the locking spacer assembly is to be positioned (the shaft has a diameter at the area of 20 and 22).
	Re clm 14, Ebaugh further discloses the first element and the second element each has a cylindrical shape (at least inner bores of 20 and 22 are cylindrical) with an inner diameter adapted to fit onto the elongated member.
	Re clm 15¸ Ebaugh further discloses the upper end portion of the first end of the first element has an outer edge (top left corner of 20) adapted to meet an outer edge (top right corner of 22) of the upper end portion of the first end of the second element when the first end of the first element is pressed against the first end of the second element in order to set a width of locking spacer assembly.
	Re clm 16, Ebaugh further discloses the outer edge (upper left corner of B, annotated Fig. above) of the upper end portion of the first end of the first element is positioned inward (in the axial direction relative to the interface between 20 and 22) from the outer lateral point of the lower beveled portion of the first element (upper left corner of B is closer to interface between 20 and 22 than any part of beveled surface 188) and wherein the outer edge (upper right corner of C) of the upper end portion of the first end of the second element extends laterally beyond the outer lateral point of the lower beveled portion of the second element (upper right corner of C extends to the right past any portion of beveled surface 190).
	Re clm 17, Ebaugh further discloses the outer edge of the upper end portion of the first end of the first element is adapted to meet the outer edge of the upper end portion of the first end of the second element when the first end of the first element is pressed against the first end of the second element to set a width of the locking spacer assembly (upper left corner of B contacts upper right corner of C).
Re clm 18, the improvement of Messori further discloses the flexible member is an O-ring (col. 2: line 8) formed from an elastomer compound (col. 2: line 9).
Re clm 19, Ebaugh further discloses a method of providing a locking spacer assembly on an elongated member (shaft 14, Fig. 1) between a first part (element to right of 24 and/or shoulder of shaft at 12) and a second part (element(s) to left of 26), comprising: installing a first element (20) over the elongated member and against the first part, the first element having a first end facing outward on the elongated member; installing a flexible member (192; elastomeric seal of col. 6: lines 10-13) over the elongated member and positioning the flexible member against the first end of the first element; installing a second element (22) over the elongated member, the second element having a beveled end (190, Fig. 12) so that an inner surface of the second element has a narrower length than a length of an outer surface thereof, the beveled end facing inward on the elongated member; pressing the second element linearly inward against the first element (shown in contact in Fig. 12) so that the flexible member is in a space formed between the beveled end of the first element and the beveled end of the second element; and securely installing the second part on the elongated member against the second element. 
Although it is well-known that seals such as the type disclosed in Fig. 10 of Ebaugh are compressed to form a tight seal, Ebaugh does not explicitly the flexible member to be compressed and fill a space.
Messori teaches a locking arrangement for a bearing comprising a flexible member (11) which is compressed (col. 2: lines 16-20) for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto (col 2: lines 16-20 and 24-26).
It would have been obvious to one of ordinary skill in the art substitute the seal of Ebaugh with the seal of Messori and provide an O-ring seal which is compressed and fills the space for the purpose of locking the bearing elements together as well as to act as a seal to prevent any lubricant from being drawn between the shaft and the elements affixed thereto.
	Re clm 20, Ebaugh further discloses the first end of the first element is beveled (at 188, Fig. 12) so that an inner surface of the first element has a narrower length than a length of an outer surface thereof.
	
Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the flexible member is selected to be compressed and fill a space. The Everything You Need To Know About O-Rings and Seals website specifically states that, in very basic terms, ring seals work by sitting in a groove and becomes compressed in order to help form a tight seal (“How do O-Ring seals work” subsection). Thus, the seal of Ebaugh is compressed. It is noted that the compress is not positively recited.  The cross-section selected to be compressed.  Thus no compression actually occurs or is required.  
	Regarding the filling of the space, as noted in the 112 rejection above, the definition of “fill” is “cause to become full or almost full”. The space of Ebaugh is almost full with the element 192. The only gaps present are at the left and right bottom corners formed by triangle shaped voids. This is at least comparable to the voids found in the left and right corners of Fig. 4 of the instant application. Applicant also argues that Ebaugh requires two elements (the elastomeric 192 and the metal band) and therefore it does not fill the space.  Applicant’s arguments fail for two reasons.  First, the “flexible member” can be considered both 192 and 194 together as there is nothing that prevents the “flexible member” from being a composite member.  Even if Applicant somehow required the entire flexible member to be made of elastomeric material, element 192 would still fill the space since the space can be considered to be defined between 22, 20 and 194. Put another way, Applicant has not defined that the space must only be bound by the shaft and the two elements.
	Assuming Applicant could reasonably argue that the flexible member of Ebaugh is not compressed and/or that it does not “fill” the space, the examiner has rejected the claims over Ebaugh in view of Messori to facilitate compact prosecutions.  Specifically, Messori discloses a bearing arrangement with a compressed O-ring for the purpose of both locking elements together and sealing the elements as well.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656